In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00164-CR

____________________


CHARLES ELVIS RABY, Appellant


V.

 
THE STATE OF TEXAS, Appellee

 


On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CR24500 




MEMORANDUM OPINION

	On April 8, 2009, Charles Elvis Raby filed a notice of appeal from an order denying
appointment of counsel for DNA testing.  The trial court signed an order denying Raby's
motion for DNA testing on February 4, 2009.  The notice of appeal was filed with the trial
court more than thirty days after the date the trial court signed the order denying Raby's
motion and outside the time for requesting an extension of time for filing the notice of
appeal.  We notified the parties that the notice of appeal did not appear to have been timely
filed.  Raby filed a response in which he complained that he did not receive a copy of the
order denying his motion for DNA testing until February 25, 2009, twenty-one days after the
trial court signed the order.
	The time for filing an appeal runs from the denial of the postconviction motion for
DNA testing.  See Swearingen v. State, 189 S.W.3d 779, 781 (Tex. Crim. App. 2006).  The
notice of appeal was not timely filed.  See Tex. R. App. P. 26.2(a)(1).  No motion for
extension of time was timely filed.  See Tex. R. App. P. 26.3.  It does not appear that the
appellant obtained an out-of-time appeal from the Court of Criminal Appeals.  The Court
finds it is without jurisdiction to entertain this appeal.  Accordingly, the appeal is dismissed
for want of jurisdiction.
	APPEAL DISMISSED.


  
								STEVE McKEITHEN
								         Chief Justice



Opinion Delivered May 13, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.